Title: From George Washington to Brigadier General Samuel Holden Parsons, 1 August 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dr Sr
          [West Point] 1st August 1779
        
        I return you my thanks for the intelligence contained in your letter of this date & shall be ob[l]iged to you, to communicate any thing further that may come to your knowledge—especially if it should be of importance.
        I have not the least objection to your employing the corporal & six men as you propose.
        If Mr Pomroy has accepted the appointment you mention, he cannot hold, his rank in the line, but must be considered as discharged from the service; He ought first however to produce proper certificates of his having setled his Public accounts, in the Regt. I am Sr Yrs &ca
        
          G. W——n
        
      